       Case 1:19-cv-06976-KPF Document 38 Filed 07/10/20 Page 1 of 27



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARK RUBENSTEIN,

                            Plaintiff,

                    -v.-
                                                          19 Civ. 6976 (KPF)
COSMOS HOLDINGS, INC.,
                                                        OPINION AND ORDER
                            Nominal Defendant,

                    -and-

GRIGORIOS SIOKAS,

                            Defendant.

KATHERINE POLK FAILLA, District Judge:

      Plaintiff Mark Rubenstein brings this action pursuant to Section 16(b) of

the Securities Exchange Act of 1934, as amended (the “1934 Act”), 15 U.S.C.

§ 78p(b), on behalf of nominal defendant Cosmos Holdings, Inc. (“Cosmos”). He

alleges that Defendant Grigorios Siokas, an officer, director, and beneficial

owner of more than 10% of Cosmos, violated the short-swing profits provision

of Section 16(b) when he sold Cosmos common stock within a six-month period

of his wife’s purchase of Cosmos common stock from an unaffiliated third

party. Plaintiff seeks disgorgement of any short-swing profits realized by

Siokas, for the benefit of Cosmos. Together, Siokas and Cosmos (“Defendants”)

move to dismiss the Complaint for failure to state a claim pursuant to Federal

Rule of Civil Procedure 12(b)(6), or alternatively, move for a judgment on the

pleadings pursuant to Rule 12(c). For the reasons explained below,

Defendants’ motion to dismiss is denied.
        Case 1:19-cv-06976-KPF Document 38 Filed 07/10/20 Page 2 of 27



                                     BACKGROUND 1

A.    Factual Background

      The Court accepts as true the well-pleaded allegations of the Complaint

for the purposes of this motion. Plaintiff owns securities in Cosmos, a

pharmaceutical company whose common stock is traded on an over-the-

counter securities market, the OTCQB market. (Compl. ¶¶ 2-3). Siokas is an

officer, director, and beneficial owner of more than 10% of Cosmos common

stock. (Id. at ¶ 6). Plaintiff brings this action for the benefit of Cosmos, which

is named as a party defendant solely to have all necessary parties before this

Court. (Id. at ¶ 5).

      At all relevant times, Siokas was married to Ourania Matsouki. (Compl.

¶ 12). The Complaint alleges that on October 2, 2017, Matsouki entered into a

purchase agreement (the “Purchase Agreement”) with an unrelated third party,

Vasileios Mavrogiannis, to buy 100,000 post-split shares of Cosmos common

stock (the “Matsouki Purchase”). (Id. at ¶ 10; id., Ex. A). Plaintiff alleges that

the purchase price was $2.20 per share, amounting to a total purchase price of

$22,000. (Id.). 2 Before the Purchase Agreement was executed, Matsouki had


1     The facts in this Opinion are drawn primarily from Plaintiff’s Complaint (“Complaint” or
      “Compl.” (Dkt. #1)), which is the operative pleading in this case, as well as its attached
      exhibits, Matsouki’s Stock Purchase Agreement (the “Purchase Agreement” (Dkt. #1,
      Ex. A)) and Matsouki’s Rescission Agreement (the “Rescission Agreement” (Dkt. #1, Ex.
      B)).
      For ease of reference, the Court refers to Defendants’ opening brief as “Def. Br.” (Dkt.
      #22); Plaintiff’s amended opposition brief as “Pl. Opp.” (Dkt. #29); and Defendants’ reply
      brief as “Def. Reply” (Dkt. #37).
2     The Court notes that Plaintiff’s math is suspect. Plaintiff alleges that Matsouki
      purchased 100,000 post-split shares of stock for $22,000. (Compl. ¶10). If true, the
      price per share would be $0.22, not $2.20.

                                              2
        Case 1:19-cv-06976-KPF Document 38 Filed 07/10/20 Page 3 of 27



paid Mavrogiannis the purchase price and completed all other obligations and

preconditions described in the Agreement. (Id. at ¶ 11).

       Within six months of October 2, 2017, Siokas sold 100,000 shares of

Cosmos common stock through eight open-market sales (the “Siokas Sales”).

(Compl. ¶ 13). Utilizing the “lowest in – highest out within six months”

method, Plaintiff estimates that Siokas profited in the amount of $865,839.50

from these sales, after subtracting the total price of the Matsouki Purchase.

(Id. at ¶ 14).

       On January 14, 2019, Plaintiff made a demand on the Board of Directors

of Cosmos for the recovery of any short-swing profits realized by Siokas from

the Matsouki Purchase and the Siokas Sales. (Compl. ¶ 15). More than 60

days passed, and Cosmos did not act on Plaintiff’s demand. (Id. at ¶ 8). In

fact, Cosmos stated that it did not believe a recovery was warranted. (Id.).

Then, on May 29, 2019, Matsouki entered into a rescission agreement (the

“Rescission Agreement”) with Mavrogiannis purporting to nullify the Matsouki

Purchase ab initio and nunc pro tunc. (Id. at ¶ 17; id., Ex. B). Siokas provided

the Rescission Agreement to Plaintiff on that same day. (Id.). To date, Cosmos

has not recovered any of the alleged short-swing profits. (Id. at ¶ 19).

B.     Procedural History

       Plaintiff filed the Complaint in this action against Defendants on July 25,

2019, seeking to have Siokas account for and pay over the short-swing profits

he allegedly realized and retained in violation of Section 16(b). (Dkt. #1). On

October 22, 2019, prior to service upon Siokas, Cosmos filed a letter seeking a

                                        3
       Case 1:19-cv-06976-KPF Document 38 Filed 07/10/20 Page 4 of 27



conference in anticipation of filing a motion to dismiss. (Dkt. #9). On

October 25, 2019, Plaintiff responded to Cosmos’s pre-motion conference

request. (Dkt. #11). The Court held a pre-motion conference on November 26,

2019, and set a briefing schedule. (Dkt. #15 (transcript)). On January 2,

2020, Cosmos filed a letter to confirm that Siokas had been served and would

be represented by Cosmos’s counsel, and that together, they would move to

dismiss this action. (Dkt. #16).

      Defendants filed their motion to dismiss Plaintiff’s Complaint and

supporting memorandum on February 27, 2020. (Dkt. #21-22). Plaintiff filed

its first memorandum of law in opposition to Defendants’ motion on March 5,

2020. (Dkt. #26). On March 6, 2020, Plaintiff requested leave to file an

amended opposition brief. (Dkt. #27). The Court granted Plaintiff’s request on

March 11, 2020. (Dkt. #28). That same day, Plaintiff filed its amended

opposition to the motion to dismiss. (Dkt. #29). The motion became fully

briefed and ripe for review when Defendants filed their reply brief on April 16,

2020. (Dkt. #37).

                                   DISCUSSION

      Plaintiff’s Complaint is styled as presenting three claims for relief. First,

Plaintiff alleges that the Matsouki Purchase and the Siokas Sales gave rise to

short-swing profits in violation of Section 16(b) that are recoverable by Plaintiff

on behalf of Cosmos. Second, Plaintiff alleges that the purported rescission of

the Matsouki Purchase does not extinguish Siokas’s Section 16(b) liability.

Third, Plaintiff alleges that profits are recoverable from any additional matching


                                         4
               Case 1:19-cv-06976-KPF Document 38 Filed 07/10/20 Page 5 of 27



    transactions of Cosmos equity securities or equity security equivalents made by

    Siokas during periods not barred by the statute of limitations and within

    periods of less than six months of each other. Defendants move to dismiss the

    Complaint in its entirety, arguing that because the Rescission Agreement

    voided the Purchase Agreement: (i) there was no matching sale and purchase of

    Cosmos stock and (ii) Siokas did not realize a profit that could be disgorged to

    Cosmos. 3

    A.        Applicable Law

         1.      Motions to Dismiss Under Rule 12(b)(6) 4

              When considering a motion to dismiss under Federal Rule of Civil

    Procedure 12(b)(6), a court must “draw all reasonable inferences in Plaintiff’s


3             Plaintiff claims Cosmos has no standing to support Siokas against a shareholder claim
              brought against him in Cosmos’s favor, because it was accorded the right to prosecute
              and declined to do so. (See Pl. Opp. 3-7). The requirement that a party establish its
              standing to litigate applies not only to plaintiffs but also defendants. Yellow Pages
              Photos, Inc. v. Ziplocal, LP, 795 F.3d 1255, 1265 (11th Cir. 2015) (citing Arizonans for
              Official English v. Arizona, 520 U.S. 43, 64 (1997) (stating that “[s]tanding to sue or
              defend is an aspect of the case-or-controversy requirement” and “[s]tanding to defend
              on appeal in the place of an original defendant, no less than standing to sue, demands
              that the litigant possess a direct stake in the outcome”)). However, Plaintiff’s argument
              regarding Cosmos’s standing is curious, as it was Plaintiff who decided to name Cosmos
              as a nominal defendant to the action. (Dkt. #1). Ultimately, the Court need not decide
              whether Cosmos has standing to bring a motion to dismiss the Complaint. The same
              motion is also brought by Siokas, who plainly has standing as a party against whom
              relief is sought. Id.
    4         Defendants move in the alternative for a judgment on the pleadings, pursuant to
              Federal Rule of Civil Procedure 12(c). In addressing a Rule 12(c) motion, the court
              considers “the complaint, the answer, any written documents attached to them, and
              any matter of which the court can take judicial notice for the factual background of the
              case.” Roberts v. Babkiewicz, 582 F.3d 418, 419 (2d Cir. 2009). The text of Rule 12(c)
              itself provides that it allows for the filing of a motion for judgment on the pleadings
              “after the pleadings are closed.” Fed. R. Civ. P. 12(c). Here, however, Defendants have
              not filed an answer to the Complaint. Because the pleadings are not closed,
              Defendants’ motion is properly brought pursuant to Rule 12(b)(6), but not Rule 12(c).
              Further, a Rule 12(c) motion will not be granted unless the movant clearly establishes
              that no material facts are in dispute and that judgment must be granted as a matter of
              law. Rivera v. Schweiker, 717 F.2d 719, 722 n.1 (2d Cir. 1983). At this stage,


                                                      5
       Case 1:19-cv-06976-KPF Document 38 Filed 07/10/20 Page 6 of 27



favor, assume all well-pleaded factual allegations to be true, and determine

whether they plausibly give rise to an entitlement to relief.” Faber v. Metro. Life

Ins. Co., 648 F.3d 98, 104 (2d Cir. 2011) (internal quotation marks omitted). A

claim is facially plausible “when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In addition

to the text of the complaint, the Court may consider documents attached as

exhibits, incorporated by reference, or that are “integral” to the complaint.

DiFolco v. MSNBC Cable LLC, 622 F.3d 104, 111 (2d Cir. 2010).

      A plaintiff is entitled to relief if he alleges “enough facts to state a claim to

relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007); see also In re Elevator Antitrust Litig., 502 F.3d 47, 50 (2d Cir.

2007) (“While Twombly does not require heightened fact pleading of specifics, it

does require enough facts to nudge plaintiff’s claims across the line from

conceivable to plausible.” (internal quotation marks omitted) (citing Twombly,

550 U.S. at 570)).

      However, a court is not bound to accept “conclusory allegations or legal

conclusions masquerading as factual conclusions.” Rolon v. Henneman, 517

F.3d 140, 149 (2d Cir. 2008) (internal quotation marks omitted); see

also Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (“[A]lthough a court must

accept as true all of the allegations contained in a complaint, that tenet is



      Defendants cannot clearly establish that no genuine issue of material fact exists, thus a
      Rule 12(c) motion is procedurally improper.

                                              6
         Case 1:19-cv-06976-KPF Document 38 Filed 07/10/20 Page 7 of 27



inapplicable to legal conclusions, and threadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice.”

(internal quotation marks omitted) (quoting Iqbal, 556 U.S. at 678)). Moreover,

“[w]here a complaint pleads facts that are ‘merely consistent with’ a defendant’s

liability, it ‘stops short of the line between possibility and plausibility of

entitlement to relief.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at

557).

   2.      Violations of Section 16(b)

        Section 16(b) of the 1934 Act is an insider-trading statute that requires

statutorily defined corporate insiders to disgorge short-swing profits obtained

by trading in the securities of the corporation. Olagues v. Perceptive Advisors

LLC, 902 F.3d 121, 125 (2d Cir. 2018). It states in relevant part:

              For the purpose of preventing the unfair use of
              information which may have been obtained by [a
              corporate insider] by reason of his relationship to the
              issuer, any profit realized by [the insider] from any
              purchase and sale, or any sale and purchase, of any
              equity security of such issuer … within any period of
              less than six months … shall inure to and be
              recoverable by the issuer, irrespective of any intention
              on the part of [the insider].

15 U.S.C. § 78p(b). The Second Circuit has made plain that Section 16(b), “a

vital component of the Exchange Act, [] was designed to prevent an issuer’s

directors, officers, and principal stockholders from engaging in speculative

transactions on the basis of information not available to others.” Donoghue v.

Bulldog Inv’rs Gen. P’ship, 696 F.3d 170, 173-74 (2d Cir. 2012) (internal

quotation marks omitted).


                                          7
        Case 1:19-cv-06976-KPF Document 38 Filed 07/10/20 Page 8 of 27



As indicated by the “irrespective of any intention” clause, that section is a

strict-liability provision; it “requires the inside, short-swing trader to disgorge

all profits realized on all ‘purchases’ and ‘sales’ within the [six-month] period,

without proof of actual abuse of insider information, and without proof of

intent to profit on the basis of such information.” Roth v. Jennings, 489 F.3d

499, 507 (2d Cir. 2007) (quoting Kern Cty. Land Co. v. Occidental Petroleum

Corp., 411 U.S. 582, 595 (1973)); see, e.g., Foremost-McKesson, Inc. v. Provident

Securities Co., 423 U.S. 232, 251 (1976) (“Section 16(b) imposes a strict

prophylactic rule with respect to insider, short-swing trading.”). Thus,

Section 16(b) was created as a “blunt instrument” to impose a form of strict

liability, requiring no showing of actual misuse of inside information or of

unlawful intent. Donoghue, 696 F.3d at 174 (citations omitted).

      To state a claim under Section 16(b), a plaintiff must plausibly allege:

(i) a purchase and (ii) a sale of securities (iii) by an officer or director of the

issuer or by a shareholder who owns more than ten percent of any one class of

the issuer’s securities (iv) within a six-month period. Olagues, 902 F.3d at

125; see also Chechele v. Sperling, 758 F.3d 463, 467 (2d Cir. 2014); Feder v.

Frost, 220 F.3d 29, 32 (2d Cir. 2000). “The statutory definitions of ‘purchase’

and ‘sale’ are broad and, at least arguably, reach many transactions not

ordinarily deemed a sale or purchase.” Kern Cty., 411 U.S. at 593-94.

Furthermore, “if [a] conversion can be paired with another ‘sale’ or ‘purchase,’

and the paired transactions occur within a six month period, the paired

transactions are ... the type of insider activity that Section 16(b) was designed

                                           8
       Case 1:19-cv-06976-KPF Document 38 Filed 07/10/20 Page 9 of 27



to prevent.” Gibbons v. Malone, 703 F.3d 595, 599 (2d Cir. 2013).

B.    Analysis

      1.     Plaintiff Has Stated a Claim Under Section 16(b) with Respect
             to the Matsouki Purchase and the Siokas Sales

      It is undisputed that Plaintiff has plausibly alleged that Siokas was an

officer, director, and beneficial owner of more than 10% of Cosmos common

stock and is therefore a statutory “insider” for purposes of Section 16(b). See

Donoghue, 696 F.3d at 177 (“[P]ursuant to § 16(b), when a stock purchaser

chooses to acquire a 10% beneficial ownership stake in an issuer, he becomes

a corporate insider and thereby accepts the limitation that attaches to his

fiduciary status: not to engage in any short-swing trading in the issuer’s stock.”

(internal quotation marks, brackets and citation omitted)). It is also

undisputed that Siokas made eight open-market sales of Cosmos common

stock within a six-month period of the October 2, 2017 Matsouki Purchase.

      The question at hand is whether the Purchase Agreement was rescinded

such that the Matsouki Purchase never occurred. Defendants argue that such

a rescission transpired either through: (i) Mavrogiannis’s and Matsouki’s

abandonment of the Purchase Agreement; or (ii) the Rescission Agreement.

(Def. Br. 8-11). If Defendants are correct on either front, then Siokas did not

purchase Cosmos stock within six months of the Siokas Sales and could not

have realized a profit cognizable under Section 16(b). (Id.). 5


5     Defendants do not contest the presumption that Siokas and Matsouki, who shared a
      common household as husband and wife at all times relevant to the Complaint, were
      the beneficial owners of each other’s shareholdings. (See Pl. Opp. 9-10 (citing 17 C.F.R.


                                              9
      Case 1:19-cv-06976-KPF Document 38 Filed 07/10/20 Page 10 of 27



      Plaintiff recognizes that rescission is the dispositive issue, but argues

that he has plausibly alleged that neither abandonment nor the Rescission

Agreement was capable of absolving Siokas of Section 16(b) liability. (See Pl.

Opp. 1 n.1, 9). First, Plaintiff argues that rescission by abandonment based on

failure to deliver the shares is ineffective, because Matsouki tendered payment

for those shares in full and was irrevocably committed to the transaction. (Id.

at 7-9). Second, Plaintiff argues that rescission by agreement cannot absolve

Siokas of liability, because the Rescission Agreement was executed specifically

so that Siokas could avoid paying short-swing profits to Cosmos. A rescission

undertaken for such a purpose, Plaintiff contends, is incapable of

accomplishing that result.

      For the reasons that follow, the Court finds that Plaintiff has plausibly

alleged that the rescission was ineffective and that the paired Matsouki

Purchase and Siokas Sales resulted in a realized profit.

             a.      Plaintiff Has Adequately Alleged That the October 2017
                     Purchase Was Complete When Payment Was Tendered

      Defendants claim that Mavrogiannis never delivered the 100,000 shares

of Cosmos stock that Matsouki bought in the Matsouki Purchase. (Def. Br. 9). 6


      § 240.16a-1 (“The term indirect pecuniary interest in any class of equity securities shall
      include, but not be limited to: Securities held by members of a person’s immediate
      family sharing the same household; provided, however, that the presumption of such
      beneficial ownership may be rebutted.”))).
6     For purposes of resolving the instant motion, the Court accepts the fact that
      Mavrogiannis never delivered the 100,000 shares to Matsouki, because this purported
      fact does not impact the outcome of the Court’s decision. The Court notes, however,
      that Plaintiff has not alleged that the 100,000 shares were never delivered. (See
      generally Compl.). Defendants argue that the Court may take judicial notice of certain
      Securities and Exchange Commission (“SEC”) filings that state that the shares were


                                             10
       Case 1:19-cv-06976-KPF Document 38 Filed 07/10/20 Page 11 of 27



According to Defendants, this failure to deliver the shares constituted an offer

to rescind by Mavrogiannis, which Matsouki subsequently accepted by taking

no further action to ensure compliance with the Purchase Agreement. (Id.)

Thus, they conclude that no matching sale and purchase (or purchase and

sale) occurred. (See Def. Br. 1, 6, 8-9). By contrast, Plaintiff argues that

Matsouki was irrevocably bound to the Purchase Agreement at the time of its

execution, and that delivery of the share certificates to Matsouki is of no

consequence to a determination of when or whether the purchase took place.

(See Compl. ¶¶ 11-14; Pl. Opp. 9, 13). For the reasons that follow, the Court

disagrees with Defendants’ interpretation of the transaction, and finds that

Plaintiff has plausibly alleged that the Matsouki Purchase was complete upon

signing.

      Defendants’ argument is premised upon Florida law, 7 where an “offer to

rescind” is made by one party’s refusal to comply with the terms of contract,

and the other party to the contract “can complete the rescission by either

acquiescing in the first party’s refusal [to perform] or by declaring that the

contract is at an end.” Gentry v. Smith, 487 F.2d 571, 575 n.2 (5th Cir. 1973).



      never transferred from Mavrogiannis to Matsouki. (Def. Br. 6-7). Plaintiff does not
      challenge this proposition and may thus have forfeited any objection to the Court’s
      consideration of the same. But though the Court may take judicial notice of public
      filings, like SEC filings, to establish the fact that they contain information, it may not
      accept them as establishing the truth of the matters asserted therein. Garber v. Legg
      Mason, Inc., 347 F. App’x 665, 669 (2d Cir. 2009) (summary order); accord Staehr v.
      Hartford Fin. Servs. Grp., 547 F.3d 406, 425 (2d Cir. 2008) (“[I]t is proper to take judicial
      notice of the fact that press coverage, prior lawsuits, or regulatory filings contained
      certain information, without regard to the truth of their contents.” (emphasis omitted)).
7     The Purchase Agreement provides that it “shall be governed and construed in
      accordance with the laws of the State of Florida.” (See Dkt. #1, Ex. A § 6.1).

                                               11
       Case 1:19-cv-06976-KPF Document 38 Filed 07/10/20 Page 12 of 27



(Def. Br. 8-9). As an initial matter, whether or not the rescission was effective

under Florida law does not affect the viability of Plaintiff’s claim; what

constitutes a “purchase” under the 1934 Act is a matter of federal law. See

Morales v. Gould Inv’rs Tr., 445 F. Supp. 1144, 1151 (S.D.N.Y. 1977), aff’d, 578

F.2d 1369 (2d Cir. 1978) (determining that “it would be improvident” to

determine whether a sales contract was binding under New York law, because

the construction of the term “sales” within the 1934 Act is a question of federal

law) (citation omitted); see also Oliff v. Exch. Int’l Corp., 449 F. Supp. 1277,

1293 (N.D. Ill. 1978), aff’d, 669 F.2d 1162 (7th Cir. 1980) (“[I]f a violation of

section 16(b) is otherwise shown, the fact that other state or federal laws may

have affected a penalty or caused defendants in a section 16(b) proceeding to

take a particular action does not prevent a finding of section 16(b) liability.”).

      Further to that point, Defendants’ argument that Florida law requires

delivery of shares to acquire title in the absence of the involvement of a broker

is irrelevant for Section 16(b) purposes. (See Def. Reply 7). The terms

“purchase” and “sale” as they appear in Section 16(b) “should be construed in a

manner which will effectuate the purposes of the specific section of the Act in

which they are used,” even if that contrasts with the meaning given to the same

terms in another context. See Morales, 445 F. Supp. at 1151 (quoting Bershad

v. McDonough, 428 F.2d 693, 696 (7th Cir. 1970)).

      The Court thus looks not to Florida law, but to the 1934 Act, to

determine whether a purchase occurred. The 1934 Act provides that, “unless

the context otherwise requires,” the terms “buy” and “purchase” each

                                         12
       Case 1:19-cv-06976-KPF Document 38 Filed 07/10/20 Page 13 of 27



“include[s] any contract to buy, purchase, or otherwise acquire.” 15 U.S.C. §

78c(a), (a)(13). This language has been interpreted to make an individual a

“purchaser” at the time when he or she “incur[s] an irrevocable liability to take

and pay for the stock.” Plumbers’ Union Local No. 12 Pension Fund v. Swiss

Reinsurance Co., 753 F. Supp. 2d 166, 177 (S.D.N.Y. 2010) (citing Blau v.

Ogsbury, 210 F.2d 426, 427 (2d Cir. 1954)). Thus, a stock is “purchased”

within the meaning of Section 16(b) when “the investor becomes irrevocably

committed to the transaction and, in addition, no longer has control over the

transaction in any way that could be turned to speculative advantage by the

investor.” Prager v. Sylvestri, 449 F. Supp. 425, 432-33 (S.D.N.Y. 1978). At

that moment, “the decision to invest is made and the power to manipulate the

transaction is lost,” and “[i]nsofar as the six-month rule is a presumption

concerning the motivation of that decision, it is the moment of that decision

that governs the construction of § 16(b).” Id. at 433. Federal courts have been

clear that technicalities such as the passing of title or the exchange of the

shares are, by themselves, of no import for Section 16(b) purposes. Id.; see

also Connell v. Johnson, No. 20 Civ. 1864 (LLS), 2020 WL 2748439, at *2

(S.D.N.Y. May 27, 2020). And as the Supreme Court has noted, “the crucial

point in the acquisition of securities is not the technical ‘purchase’ but rather

the decision to make an acquisition.” Foremost-McKesson, 423 U.S. at 254

n.28. This case law is consistent with the broad definition given to the word

“purchase” in the 1934 Act. See 15 U.S.C. § 78c(a)(13) (“The terms ‘buy’ and

‘purchase’ each include any contract to buy, purchase, or otherwise acquire.”).

                                        13
       Case 1:19-cv-06976-KPF Document 38 Filed 07/10/20 Page 14 of 27



      Here, Plaintiff alleges, and the supporting documents establish, that

Matsouki paid for the 100,000 shares of Cosmos stock prior to the execution of

the Purchase Agreement. (Dkt. #1, Ex. A § 2.ii; id., Ex. B). Accordingly,

Matsouki made an irrevocable commitment to complete the transaction when

she tendered this payment and entered into the Purchase Agreement. Cf. T-Bar

Inc. v. Chatterjee, 693 F. Supp. 1, 6 (S.D.N.Y. 1988) (holding that a purchaser

in a registered public offering was not deemed to have made an irrevocable

commitment until the final prospectus has been made available to him and he

had a reasonable time after receipt to disaffirm his order). There was nothing

else Matsouki needed to do to complete the purchase: she fulfilled all of her

obligations and pre-conditions and she had lost the power to refuse the

purchased stocks and demand repayment. See Prager, 449 F. Supp. at 432-

33. Any condition relating to delivery of the shares did not affect Matsouki’s

rights and obligations, because they were conditions to be fulfilled by

Mavrogiannis. See Donoghue v. Local.com Corp., No. 07 Civ. 8550 (LBS), 2009

WL 260797, at *3-4 (S.D.N.Y. Feb. 3, 2009), aff’d sub nom. Donoghue v. Hearst

Commc’ns, Inc., 355 F. App’x 520 (2d Cir. 2009) (summary order) (recognizing

the general rule that issuance of share certificates to third-party investors was

not necessary to vest ownership; ownership was vested when full consideration

was paid).

      Thus, given the “longstanding rule that ownership is gained once the full

consideration has been paid” and the lack of any further obligation on

Matsouki’s part to complete the purchase, Plaintiff has adequately alleged that

                                       14
       Case 1:19-cv-06976-KPF Document 38 Filed 07/10/20 Page 15 of 27



a Section 16(b) purchase occurred when the Purchase Agreement was signed,

despite a subsequent failure to deliver the shares. See Donoghue, 2009 WL

260797, at *3-4 (explaining how ownership of a security does not turn on the

possession of a share certificate because the issuance of a share certificate is

merely an indicium of ownership); see also In re Rappaport, 487 N.Y.S.2d 376,

378 (2d Dep’t 1985) (“When the consideration for shares has been paid in full,

the subscriber is considered a holder of the shares and is entitled to all rights

and privileges thereof.”). Because delivery is not a required element for a

purchase to be recognized under Section 16(b), the Complaint need not allege

that delivery was satisfied.

            b.     Plaintiff Has Adequately Alleged That the Rescission
                   Agreement Does Not Preclude Section 16(b) Liability

      Next, Defendants contend that even if the failure to deliver the share

certificates did not rescind the Matsouki Purchase, the Rescission Agreement

did. (See Def. Br. 9-10). Because the Rescission Agreement stated that the

Matsouki Purchase was “void ab initio,” Defendants believe there cannot be a

matching purchase to any of the Siokas Sales, and consequently Siokas could

not have realized any short-swing profits. (Id.). Plaintiff alleges that the

purported rescission was undertaken for the express purpose of extinguishing

Section 16(b) liability, and that such an undertaking is a nullity that must be

disregarded in fixing liability and damages. (Compl. ¶ 18; Pl. Opp. 10-11). The

parties seem to acknowledge that, if Plaintiff has plausibly alleged that the

Rescission Agreement was a legal nullity, then the Complaint would state a



                                        15
       Case 1:19-cv-06976-KPF Document 38 Filed 07/10/20 Page 16 of 27



claim for Section 16(b) liability premised upon matching the Matsouki

Purchase with the Siokas Sales. (See generally Def. Br.).

      The parties point to divergent strands of case law to reach their preferred

conclusions. (See generally Def. Br.; Pl. Opp.). Yet the cases share one

common thread: none stands for the proposition that the rescission of a

Section 16(b) purchase or sale guarantees exculpation from Section 16(b)

liability. In determining the validity of a rescission, courts look to a variety of

factors, perhaps the most important of which is the motive behind the

purported rescission. Courts have found rescissions that were entered into

solely for the purpose of avoiding Section 16(b) liability to be invalid. See, e.g.,

Volk v. Zlotoff, 285 F. Supp. 650, 658 (S.D.N.Y. 1968) (holding that mutual

rescission of a purchase did not immunize against liability under Section 16(b)

when the rescission was entered into to avoid Section 16(b) liability); Oliff, 449

F. Supp. at 1293 (holding that mutual rescission of the acts of self-dealing

made to avoid income tax liability is not a defense to Section 16(b)). On the

other hand, a rescission entered into based on other, benign motives may be

found to be effective such that the rescinded purchase or sale is treated as

having never occurred under Section 16(b). See, e.g., Lewis v. Riklis, 446 F.

Supp. 582, 586 (S.D.N.Y.), aff’d, 575 F.2d 416 (2d Cir. 1978) (discussed further

infra); Morales v. Great American Corp., 445 F. Supp. 869, 871, 874 (M.D. La.

1978) (finding no Section 16(b) liability where sale of stock was mutually

rescinded after it became apparent that a default on scheduled installment

payments by the purchaser could produce adverse publicity for the issuer).

                                         16
           Case 1:19-cv-06976-KPF Document 38 Filed 07/10/20 Page 17 of 27



          Plaintiff alleges that Matsouki rescinded the Purchase Agreement to

    avoid short-swing liability under Section16(b), and that such rescission must

    be treated as invalid. (See Pl. Opp. 10-11 (citing Peter J. Romeo &

    Alan Dye, Section 16(b) Treatise and Reporting Guide (Summer 2019)

    (hereinafter, “Romeo & Dye”)). According to Plaintiff, factors such as the 604

    days 8 between the Purchase Agreement and Rescission Agreement and the 135

    days between Plaintiff’s demand and the Rescission Agreement establish that

    Siokas and Matsouki were aware that the Purchase Agreement subjected them

    to Section16(b) liability, which itself suggests that the rescission was

    undertaken to avoid that liability. (Compl. ¶ 18). Defendants argue that the

    Purchase Agreement was not entered into to avoid liability, but based on

    genuine contract dispute: namely, that Mavrogiannis had failed to deliver the

    purchased stocks despite multiple demands from Matsouki. (Def. Reply 5).

          At this stage in the proceedings, the Court may not resolve the parties’

    dispute concerning Matsouki’s motive in entering into the Rescission

    Agreement. Plaintiff has alleged that Matsouki was motivated by the desire to

    avoid Section 16(b) liability, and the timing of the Rescission Agreement pushes

    Plaintiff’s allegation into the realm of facial plausibility. And determining the

    validity of Defendants’ proffered defense — that the Rescission Agreement was




8         Plaintiff repeatedly highlights that the Rescission Agreement, which was executed on
          May 29, 2019, took place 574 days after the Purchase Agreement was executed on
          October 2, 2017. However, the Court takes judicial notice of the accurate duration
          between the dates, which is 604 days, rather than 574. Given that the time span is
          even longer, the Court assumes Plaintiff would make the same arguments using this
          accurate calculation.

                                                17
         Case 1:19-cv-06976-KPF Document 38 Filed 07/10/20 Page 18 of 27



the result of a bona fide contract dispute — would require the Court to resolve

a question of fact, which it cannot do at this stage in the proceedings. See

generally Blau v. Albert, 157 F. Supp. 816, 820 (S.D.N.Y. 1957) (denying a

motion to dismiss where an issue of fact existed as to whether gifts of stock

were bona fide under Section 16(b)); Hammond Ford, Inc. v. Ford Motor Co., 204

F. Supp. 772, 776-77 (S.D.N.Y. 1962) (“[W]hether the defendant in good faith

was asserting its claim to a general release [of all claims] so that it can be said

that a bona fide dispute existed between the parties is itself a question of fact

[].”).

         Even if the Court were to accept Defendants’ arguments concerning the

motive behind the Rescission Agreement, it is not clear that Defendants would

be entitled to dismissal of the Complaint. Defendants rely principally upon

Riklis for the proposition that an insider can avoid short-swing liability when

his rescission is based on a bona fide contract dispute with a third-party. (See

Def. Reply 2). At first glance, Riklis would appear to be analogous to this case,

but a closer look reveals the narrow reach of its holding.

         In Riklis, the defendant, an insider to a corporation, had entered into an

agreement to sell the corporation’s stock to a third party on June 25, 1973,

and had purchased the corporation’s stock on August 9 and September 28,

1973. Riklis, 446 F. Supp. at 583. Prior to any apparent demand for

disgorgement of profits, the defendant filed a Form 4 Report with the Securities

and Exchange Commission on November 7, 1973, stating that the June 25 sale

“was subsequently rescinded as of the date of the sale.” Id. The parties

                                          18
       Case 1:19-cv-06976-KPF Document 38 Filed 07/10/20 Page 19 of 27



disputed the validity of that rescission and whether it could absolve the

defendant of Section 16(b) liability. Id. at 583-85.

      The Riklis court found that the rescission was effective, and cited a

number of considerations in reaching that decision, including: (i) if the court

were to void the rescission, the parties would be forced to complete a

transaction that offended the “avowed purpose of section 16(b)” by producing

the same short-swing profits that the statute seeks to deter; and (ii) no

payments were made to the defendant, nor was any stock transferred in

exchange, thus the defendant received no profits even though he thereafter

purchased other shares at lower price than the price at which he had agreed to

sell. Id. at 586. Based on these “unique circumstances”, the court ultimately

found no liability under Section 16(b) and granted summary judgment for the

defendant. Id.

      While certain of the facts addressed in Riklis are also present here, and

though the decision’s logic is compelling, several factors distinguish Riklis from

the case at bar. First, in Riklis, no payments were made nor was any stock

transferred pursuant to the defendant’s sale agreement. Thus, neither party

performed their obligations or pre-conditions to the contract, rendering it “a

still-executory contract to sell.” Id. at 586. The Riklis court did not elaborate

on the definition of a “still-executory contract,” but the Second Circuit has

referred to an executory contract as “a contract ‘on which performance remains

due to some extent on both sides.’” In re Ionosphere Clubs, Inc., 85 F.3d 992,

998-99 (2d Cir. 1996) (quoting Nat’l Labor Relations Bd. v. Bildisco & Bildisco,

                                        19
       Case 1:19-cv-06976-KPF Document 38 Filed 07/10/20 Page 20 of 27



465 U.S. 513, 522 n.6 (1984)) (establishing the meaning of executory contracts

in the context of federal bankruptcy law). Here, as discussed at length above,

Matsouki had fulfilled her obligations under the Purchase Agreement by

tendering payment in full, establishing her irrevocable commitment to the

transaction. In short, the Purchase Agreement was not an executory contract

in the same manner as the Riklis agreement.

      Second, the timing of the series of events at issue in Riklis is dissimilar to

that in this case. A mere three months separated the purported sale and the

report of its rescission in Riklis. Here, as Plaintiff explains, the Rescission

Agreement was executed 604 days after the Purchase Agreement was executed

and payment for the transaction was made in full. (Compl. ¶¶ 15-19). While it

is unclear whether the Riklis plaintiff demanded that the issuing corporation

recover any alleged profits prior to the defendant’s rescission, the rescission

here was asserted as a defense 135 days after Plaintiff made such a demand.

Though the Court makes no finding as to whether advance notice of the

demand motivated the rescission, Siokas’s knowledge of the demand for

disgorgement gives credence to the allegation that the rescission was

undertaken to avoid liability. 9



9     Defendants argue that the considerable lapse in time between the Purchase Agreement
      and the Rescission Agreement was because Matsouki had made multiple demands for
      the shares to be delivered, which went unheeded for so long that Matsouki determined
      it would be better to rescind the purchase. (Def. Reply 2, 6). The Court makes no
      findings as to whether this is true, or whether the Rescission Agreement was a belated
      attempt to avoid liability. At this stage in the proceedings, it finds only that Plaintiff has
      alleged facts that permit it to draw a reasonable inference that the Rescission
      Agreement was entered into to avoid liability. Ashcroft v. Iqbal, 556 U.S. 662, 678
      (2009).

                                               20
       Case 1:19-cv-06976-KPF Document 38 Filed 07/10/20 Page 21 of 27



      Finally, and perhaps most notably, the Riklis decision was rendered at a

much later stage in the proceedings, upon a motion for summary judgment.

Riklis, 446 F. Supp. at 583. Here, the Court addresses a motion to dismiss,

and must accept all plausibly pleaded allegations as true. As such, the Court

cannot engage in the sort of fact-intensive inquiry that permitted the Riklis

court to find that the rescission agreement was valid.

      For all of these reasons, the Court does not find the logic of Riklis to be

controlling here. Instead, the Court finds that the case it addresses is more

analogous to that presented in Volk v. Zlotoff, where an insider was held liable

for short-swing profits notwithstanding the fact that he had entered into a

rescission agreement with the issuer that purported to void the exercise of his

stock options. 285 F. Supp. 650 (S.D.N.Y. 1968). The Volk court found that

the fact that the defendants had paid in full for option shares and that the

shares had been transferred to defendants’ names suggested that the subject

transaction was a “historical event that could not be wiped out” by mutual

rescission; “The corporation’s [Section 16(b)] claim against the offending

insiders was not subject to defeasance by the condition subsequent of a

mutual rescission of one of the matching transactions.” Id. at 657. While

Matsouki never had the Cosmos shares transferred to her name, the fact that

she paid in full for those shares similarly suggests that her purchase was final

and could not be erased from history through a rescission.

      Accepting as true all factual allegations in the Complaint and making all

reasonable inferences in Plaintiff’s favor, the Court finds that Plaintiff has

                                        21
       Case 1:19-cv-06976-KPF Document 38 Filed 07/10/20 Page 22 of 27



plausibly alleged that the Rescission Agreement was incapable of nullifying the

Matsouki Purchase. 10 Thus, Plaintiff has stated a claim that the Matsouki

Purchase and the Siokas Sales constituted matching transactions pursuant to

Section 16(b).

             c.      Plaintiff Has Adequately Alleged That Siokas Realized a
                     Profit

      Lastly, Defendants assert that Plaintiff failed to state a claim under

Section 16(b) because, even if a matching purchase and sale had taken place,

the Rescission Agreement deprived Matsouki and Siokas of any profit. (Def.

Br. 7-11). Defendants’ argument on this point presupposes two facts: (i) the

realization of profit is an element of a Section 16(b) violation; and (ii) the

Rescission Agreement was effective to void the Matsouki Purchase.

      At the outset, the Court notes that, in reciting the elements of a

Section 16(b) violation, the Second Circuit routinely excludes realization of

profits. See, e.g., Olagues, 902 F.3d at 125 (“Thus, to state a claim under the

statute, a plaintiff must plausibly allege that “there was [i] a purchase and [ii] a

sale of securities [iii] by an officer or director of the issuer or by a shareholder




10    The Court pauses to note that the parties have also pointed to a variety of other factors
      that may be considered in determining whether a rescission agreement is valid such
      that it can nullify a purchase or sale that would otherwise give rise to Section 16(b)
      liability. (Pl. Opp. 10-11; Def. Reply 5-6 (citing Romeo & Dye)). Certain of these factors
      would seem to favor Defendants’ argument that the Rescission Agreement was valid.
      See Romeo & Dye, supra, at 643 (“The mutual determination of the parties to rescind a
      purchase or sale may be an indication that the rescission was bona fide, rather than an
      effort by the insider to avoid liability.”). Others support Plaintiff’s allegation. Id. (“The
      greater the period between the actual transaction and its rescission, the less likely it is
      that a court will look with favor on the rescission.”). Weighing these factors would
      involve a fact-intensive inquiry that would be more suitably resolved at the motion for
      summary judgment stage of the proceedings.

                                               22
       Case 1:19-cv-06976-KPF Document 38 Filed 07/10/20 Page 23 of 27



who owns more than ten percent of any one class of the issuer’s securities

[iv] within a six-month period.”); see also Chechele, 758 F.3d at 467; Feder, 220

F.3d at 32; Gwozdzinsky v. Zell/Chilmark Fund, L.P., 156 F.3d 305, 308 (2d

Cir. 1998). Nevertheless, Section 16(b) is plainly a mechanism by which to

secure disgorgement of profits. 15 U.S.C. § 78p(b). If there were no profits to

disgorge, there would be no relief to grant under Section 16(b). Further, the

Second Circuit has found that, where a plaintiff “does not allege any facts that

indicate that a profit was received, his [Section] 16(b) claim must fail.” S. & S.

Realty Corp. v. Kleer-Vu Indus., Inc., 575 F.2d 1040, 1044 (2d Cir. 1978). In

light of this, the Court accepts that Plaintiff must plausibly allege that Siokas

realized a profit under Section 16(b) for his claim to survive the motion to

dismiss.

      Even so, Defendants’ argument must fail for precisely the same reason

addressed above: Plaintiff has plausibly alleged that the Rescission Agreement

is incapable of absolving Defendants of liability. It is true that, if the

Rescission Agreement were effective, Matsouki would never have purchased the

100,000 of Cosmos shares at $2.20 a share, and thus could not have received

a profit through a matching sale of those shares. However, if the Rescission

Agreement were treated as void for Section 16(b) purposes, then the return of

shares from Matsouki to Mavrogiannis that it effectuated would be better

viewed as a new agreement to sell: Matsouki would be selling her right to the

100,000 shares back to Mavrogiannis for $22,000 — precisely the amount of

money Matsouki initially paid for them. This separate transaction would have

                                         23
       Case 1:19-cv-06976-KPF Document 38 Filed 07/10/20 Page 24 of 27



occurred nearly two years after the paired Matsouki Purchase and Siokas Sales

and would be powerless to impact the profitability of those transactions.

      2.     Plaintiff’s Claim Does Not Suffer Due to the Presumption
             Against Extraterritoriality

      Defendants briefly argue that a Section 16(b) violation cannot be alleged

because the provision does not apply extraterritorially and the Purchase

Agreement’s notary stamp makes it “rather clear” that the transaction was

effectuated in Greece. (See Def. Br. 15). To counter this, Plaintiff notes that

the Purchase Agreement recites that it is to “be governed and construed in

accordance with the laws of the State of Florida[,]” and that aside from the

notary stamp, there is no other reason to believe it was executed in Greece

(Dkt. #11). Further, Plaintiff argues that, even if the Purchase Agreement were

executed in Greece, the eight Siokas Sales all took place in the United States,

so “every one of the transaction pairs had one leg firmly standing on U.S. soil.”

(Pl. Opp. 12).

      Defendants have not cited to any case that squarely addresses whether

Section 16(b) applies extraterritorially; instead the cases cited in Defendants’

briefing deal with the extraterritorial application of Section 10(b) of the 1934

Act. (See Def. Br. 15 (citing Morrison v. Nat’l Australia Bank Ltd., 561 U.S. 247,

254 (2010); Parkcentral Glob. Hub Ltd. v. Porsche Auto. Holdings SE, 763 F.3d

198, 210 (2d Cir. 2014)). And the Court is unaware of any case that

specifically addresses whether both halves of Section 16(b) matching

transactions must have taken place within the United States for the statute to

apply. Without direct guidance on this point, the Court looks to the Supreme
                                        24
       Case 1:19-cv-06976-KPF Document 38 Filed 07/10/20 Page 25 of 27



Court’s decision in Morrison, which addressed whether Section 10(b) of the

1934 Act applies to transactions that occurred outside the United States.

      The Supreme Court held that Section 10(b) applies “only [to] transactions

in securities listed on domestic exchanges, and domestic transactions in other

securities.” Morrison, 561 U.S. at 267. Morrison indicates that the

transactional test for defining the reach of Section 10(b) requires that either

(i) a purchase or sale was made in the United States; or (ii) the transaction

involves a security listed on a domestic exchange. Id. at 269-70 (“The

transactional test we have adopted [is] whether the purchase or sale is made in

the United States, or involves a security listed on a domestic exchange[.]”

(emphasis added)). Other interpretations of Morrison confirm this

understanding. See SEC v. Ahmed, 308 F. Supp. 3d 628, 657 (D. Conn. 2018)

(citing Morrison, 561 U.S. at 267 (“[T]he SEC also must establish that the

transactions at issue were either listed on domestic exchanges, or that the

purchase or sale occurred in the United States.”)).

      Applying the Supreme Court’s Section 10(b) test to Section 16(b), the

Court finds that Plaintiff has plausibly alleged that Section 16(b) would apply

to the alleged misconduct for two reasons. First, Plaintiff argued in its

opposition papers that, even under Morrison, only one half of the purchase-

and-sale or sale-and-purchase transaction that resulted in a short-swing profit

would need to occur in the United States for the presumption against

extraterritoriality to be satisfied. (Pl. Opp. 12). And Defendants have not

challenged the sufficiency of the pleadings concerning whether the Siokas Sales

                                        25
       Case 1:19-cv-06976-KPF Document 38 Filed 07/10/20 Page 26 of 27



occurred in the United States. Plaintiff’s argument (though cursorily briefed)

raises a complex question of law, requiring statutory construction of the

Exchange Act. But Defendants failed to address Plaintiff’s argument in their

reply papers. Indeed, nowhere have Defendants presented any argument that

both the purchase and sale comprising a short-swing profit violation would

need to occur in the United States to satisfy the principles espoused in

Morrison. The Court declines to make Defendants’ arguments for them.

      Second, the Complaint alleges that Cosmos is a domestic corporation

whose stock is listed and traded on the OTCQB market through domestic

market makers and facilities. (Compl. ¶ 3). To the Court’s eye, drawing

inferences in Plaintiff’s favor, this would constitute an allegation that Cosmos

is traded on a domestic exchange, thus satisfying the second prong of

Morrison’s transactional test. See Morrison, 561 U.S. at 267-70. Defendants

do not argue that Plaintiff has failed to adequately allege that Cosmos stock is

traded on a domestic exchange. (See generally Def. Br.; Pl. Opp.). Once again,

in failing to address this question, Defendants have opted not to wade into a

complicated area of law. See Absolute Activist Value Master Fund Ltd. v. Ficeto,

677 F.3d 60, 67 (2d Cir. 2012) (noting that, in SEC v. Ficeto, 839 F. Supp. 2d

1101, 1112 (C.D. Cal. Dec. 20, 2011), the SEC had successfully argued that

Morrison was satisfied because the case involved securities traded over a

different over-the-counter securities market); but see Stoyas v. Toshiba Corp.,

896 F.3d 933, 947 (9th Cir. 2018) (reversing SEC v. Ficeto and finding that the

over-the-counter securities market in question was not an exchange and thus

                                       26
         Case 1:19-cv-06976-KPF Document 38 Filed 07/10/20 Page 27 of 27



could not be classified as a “domestic exchange” under Morrison). And again,

the Court declines to make arguments for dismissal that Defendants chose not

to present.

                                   CONCLUSION

      For the reasons explained above, Defendants’ motion to dismiss is

DENIED. The Clerk of Court is directed to terminate the motion at docket

entry 20.

      Defendants are hereby ORDERED to submit an answer to claims

remaining in Plaintiff’s Complaint on or before July 31, 2020.

      The parties are hereby ORDERED to confer and submit a proposed case

management plan on or before August 7, 2020.

      SO ORDERED.

Dated:        July 10, 2020
              New York, New York            __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                       27
